Nevro Reports Second Quarter 2016 Financial Results Updates Worldwide Revenue Guidance for Full Year 2016 Redwood City, Calif., August 8, 2016 - Nevro Corp. (NYSE: NVRO), a global medical device company that is providing innovative evidence-based solutions for the treatment of chronic pain, today reported financial results for the three and six months ended June 30, 2016. Second Quarter Highlights: · Achieved revenue of $55.4 million in the second quarter of 2016, an increase of 385% as reported, over the same period of the prior year o U.S. revenue of $40.6 million for the second quarter of 2016, the fourth full quarter of commercial availability of the company’s HF10TM therapy in the U.S. o International revenue of $14.8 million in the second quarter of 2016 increased 33% in constant currency and 30% on an as-reported basis, both over the same period of the prior year · Raised gross proceeds of $172.5 million in public offering of convertible senior notes due 2021 · Publication of the 24-month SENZA-RCT results accepted by Neurosurgery, the official Journal of the Congress of Neurological Surgeons "I am excited by our progress in becoming a leader in Neuromodulation,” said Rami Elghandour, President and CEO of Nevro. “Our focus on improving patient outcomes continues to guide our research and commercial efforts, and we are well-positioned for sustainable success.With global adoption broadening, two-year evidence supporting the superiority of HF10 therapy accepted for publication, and growth of our team, we are raising our revenue expectations for 2016." Second Quarter Financial Results
